 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTripleA Maintenance Corp.andLocal 32B-32J,Service Employees InternationalUnion, AFL-CIO and Local 732, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,Party to the Contract.Cases 29-CA-11100 and 29-CA-1148726 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 23 December 1985 Administrative LawJudge Joel P. Biblowitz issued the attached deci-sion.The General Counsel, the Charging' Party,and the Respondent filed exceptions and supportingbriefs.The Respondent filed an answering brief totheGeneral Counsel's exceptions, the ChargingParty filed an answering brief to the Respondent'sexceptions, and the General Counsel filed a re-sponse to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andiThe General Counsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products, 91NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951)We have carefully examined the record andfind no basis for reversing the findingsWe correct the judge's inadvertent error in stating that Local 32B-32J,Service Employees International Union (Local 32B) began organizing theemployees at the Police Operations Bureau (POB) in mid-1984, it is clearfrom the record that such organizing actually began in mid-1983We alsocorrect the judge's inadvertent error in referring to Joseph Metcalf, theRespondent's director of operations, as the Respondent's area supervisor.The General Counsel excepts, inter alia, to the judge's failure to findthat the Respondent acquired the cleaning contracts for John F KennedyAirport Buildings 141, 80, and 20 as part of the same bid package withthe International Arrivals Building (TAB) in 1982 and with the IAB andPOB in 1984 We find, based on record evidence, that buildings 141, 80,and 20 were acquired by the Respondent as part of the IAB bid packagein 1982 and as part of the IAB and POB bid package in 1984. We furtherfind that the employees at buildings 141, 80, and 20 were represented byLocal 32B, and that the Respondent recognized Local 32B at these build-ingsThese findings, however, do not affect the results of our decisionregarding the Respondent's failure to hire the predecessor employer's em-ployees at the POB and to recognize Local 32B at that location.Finally,we do not rely on the judge's statement that the Respondentdefended its transfer of IAB employees to the POB on the grounds thattherewas a large number of experienced employees at the IAB. Therecord indicates that the Respondent defended its actions at Ill Living-ston Street on such grounds, but that it did not defend its actions at thePOB on such groundsconclusions2 and to adopt the recommended Orderas modified.3We agree with the judge, for the reasons statedby him, that the Respondent violated , Section8(a)(5) and (1) of the Act by instituting unilateralchanges affecting the terms and conditions of em-ployment of employees at its Flatbush Avenue lo-cationwithout bargainingwith Local 32B-32J,ServiceEmployees InternationalUnion (Local32B). Contrary to the judge, however, we find thatthe Respondent further violated Section 8(a)(5) and(1) of the Act by withdrawing recognition of Local32B at Flatbush Avenue for the reasons set forthbelow.Clifton Boone, an employee at the Respondent'sFlatbush Avenue facility, testified that about 2 or 3October 1984 the Respondent's area supervisor,Michael Metcalf, and Operations Manager BernieRoss met with the employees at the facility. Rosstold the employees that "as of today" the Respond-ent was no longer recognizing Local 32B and that2 In adopting the judge's conclusion that the Respondent did not vio-late Sec 8(a)(3) and (1) of the Act by failing and refusing to hire thepredecessor emploYers' employees at the POB and 111 Livingston Street,we particularly rely on the lack of evidence that the Respondent's hiringpractice was discriminatorily motivatedThe complaint also alleged that the Respondent violated Sec. 8(a)(5)and (1) of the Act by its refusal to comply with established past practiceand its contractual obligations as set forth in art. I of the IndependentContractor's Agreement (ICA), which provided for a citywide bargain-ing unit, when it failed to recognize Local 32B at its newly acquired sitesat the POB and 111 Livingston Street and failed to hire the predecessor'semployees at those sites The judge did not address this allegation in hisdecisionRegarding the Respondent's alleged refusal to comply with ICAart. I,we note that the ICA had expired on 31 December 1983, i e.,before the alleged dates that the Respondent acquired the contracts at thetwo new sites. Since a recognition clause is not a mandatory subject ofbargaining,NLRB Y. Borg-Warner Corp.,356 US 342 (1958), we findthat the Respondent did not violate Sec. 8(a)(5) by not adhering to ICAart. I when it acquired the contracts at the two new sitesChemicalWorkers v Pittsburgh Glass,404 US 157 (1971) We also note that thepractice of having an employer recognize Local 32B at any newly ac-quired site was not always followed For example, when the Respondentacquired the contract for the IAB in 1982, Local 32B declined to repre-sent the IAB employees because they were already represented by theTeamsters, with whom Local 32B had a no-raid pact. The no-raid pactwas not referred to in the ICA, and there is no evidence that the Re-spondent had been aware of its existence. Furthermore, after obtainingthe IAB contract, the Respondent was awarded the bid on BrooklynUnion Gas Service Stations The Teamsters immediately organized theemployees there, and the Respondent entered into a contract with theTeamsters for that job There is no evidence that Local 32B objected tothe Respondent's recognition of the Teamsters Thus, we find that theRespondent's failure to follow the alleged past practice in the instant casedoes not warrant a finding that it violated Sec. 8(a)(5) and (1)3The Charging Party excepts to the judge's failure to order that theRespondent make its employees whole for any losses suffered as a resultof the cessation of payment for unused sick leave days at the end of eachyearWe find merit in this exception and shall modify the judge's recom-mended Order accordingly.The General Counsel excepts to the judge's failure to order that thenotice to employees be printed in Spanish and English The GeneralCounsel requested at the hearing that the notice be printed in both lan-guages The General Counsel has, however, failed to show that there area substantial number of Spanish-speaking employees Thus, we leave tothe compliance stage of this proceeding the determination of whether thenotice should also be printed in Spanish283 NLRB No. 9 TRIPLEA MAINTENANCECORP.45they were "no longer going by the'same rules" as-they had under Local 32B. Ross then proceeded tolistvarious changes in the employees' benefits, in-cluding reductions in sick days, holidays, and vaca-tion time. Later that day, Metcalf told Boone thatsome of the changes would apply only to new em-ployees hired after 2 October 1984. The followingdayMetcalf distributed a document listing thechanges in benefits, including, inter alia, that theRespondentwould no longer contribute to theLocal 32B welfare fund, that there would be a re-duction in benefits for new hires, and that employ-eeswould no longer be paid for unused sick daysat the end, of the year.Boone testified that shortly thereafter his pay-check stubs indicated that Local 32B dues were notbeing deducted from his pay, so he and his fellowemployees paid their dues directly to Local 32B.Boone's employment with the Respondent termi-nated on 18 November 1984, but he learned fromthe employees still at Flatbush Avenue that atsome later time the Respondent resumed deductingLocal 32B dues.RonaldAtkinson, the Respondent's , president,testified that about '1 October 1984 Metcalf in-formed him that he had told the Flatbush Avenueemployees that the Respondent no longer recog-nizedLocal 32B. Atkinson replied that he hadnever authorizedMetcalf or anyone else to saythat, that it was not true, and that they had alwaysrecognized Local 32B at that location and wouldcontinue to do so. Atkinson then prepared the doc-ument, referred to above, which was distributed tothe Flatbush employees by Metcalf the day follow-ing their meeting with Metcalf and Ross.Atkinson testified that the Respondent has con-tinued to recognize Local 32B at the FlatbushAvenue location; has continued to contribute to theLocal 32B pension fund for all the, employees; andhas continued to deduct Local 32B dues from itsFlatbush Avenue employees, although there was abrief delay in these deductions in late September orearly October 1984 due to a turnover of clericaland managerial employees. According to Atkinson,the dues deduction problem was corrected shortlythereafter, however, and any delinquencies wereremitted to Local 32B.The judge dismissed the allegation that the Re-spondent violated Section 8(a)(5) and (1) by with-drawing recognition of Local 32B. He found thatAtkinson, on learning that Ross and Metcalf hadtold the employees that the Respondent was with-drawing recognition, had the remarks correctedand that the Respondent has since continued torecognize Local 32B at locations where it is thecollective-bargainingrepresentativeof the Re-spondent's employees.Contrary to the judge, we find that the Respond-entwithdrew recognition from Local 32B at itsFlatbush Avenue location and thus violated Sec-tion 8(a)(5) and (1). Atkinson's alleged repudiationof the statement that the Respondent was with-drawing recognition was not effective underPassa-vantMemorial AreaHospital,237NLRB 138(1978).Passavantholds that in order for a repudi-ation to be effective it must meet the followingstandards:[It]must be "timely," "unambiguous," "specif-ic in nature to the coercive conduct," and"free from other proscribed illegal conduct."... Furthermore, there must be adequate pub-lication of the repudiation to the employees in-volved and there must be no proscribed con-duct on the employer's 'part after publication.... And, finally . . . such repudiation . ' . .should give assurances to employees that inthe future their employer will not interferewith the exercise of their Section 7 rights.Passavant,237NLRB at 138-139, quoting fromScott & Fetzer Co.,228 NLRB 1016, 1024 (1977)(and cases there cited).In the instant case, there was no "adequate publi-cation of the repudiation to the employees in-volved." Although Atkinson,told Metcalf, a super-visor, that the Respondent was not withdrawingrecognition from Local 32B, there is no evidencethat the employees were ever so informed. Thedocument prepared by Atkinson which was distrib-uted to the employees failed to state that the Re-spondent was continuing to recognize Local 32B.Moreover, there was further proscribed conduct bytheRespondent, i.e., various unlawful unilateralchanges in terms and conditions' of employment.Furthermore, such unilateral changes, as well asthe cessation of dues checkoff, reinforced the state-ment that recognition had been withdrawn. Finally,there was no contact between the Respondent andLocal 32B' until 26 December 1984, when the Re-spondent wrote a letter to Local 32B suggestingthat they meet. Under these circumstances, we findthat the Respondent violated Section 8(a)(5) and(1) by withdrawing recognition from Local 32B atitsFlatbush Avenue location from about 1 Octoberto 26 December 1984.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Triple A Maintenance Corp., Brooklyn, 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNew York, its officers, agents, successors,and -as-signs, shalltake the action set forth in the Order asmodified.1. Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs."(a)Withdrawing recognition from Local 32B asthe collective-bargainingrepresentativeof its em-ployees at its Flatbush Avenue location."2. Substitute the following for paragraph 2(c)."(c)Make its employees whole for any lossessuffered due to the reduction in vacation and sickleave days and to the discontinuance of paymentfor unused sick leave days at the end of the year inthe manner set forth in the remedy section of thejudge'sdecision."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT withdraw recognition from Local32B-32J, Service Employees International Union,AFL-CIO as the collective-bargaining representa-tive of our employees at our Flatbush Avenue lo-cation.WE WILL NOT unilaterally change the terms andconditions of employment of our employees whoare represented by Local 32B without prior consul-tation and negotiations with Local 32B, the collec-tive-bargaining representative of those employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL rescind the unilateral changes madeabout 1 October 1984 and restore the terms andconditions - of employment of our employees whoare represented by Local 32B as they existed priorto 1 October 1984, and WE WILL make whole theseemployees for any losses they, suffered due to ourunilateral changes regarding their health and insur-ance coverage, paid leave for birthdays and healthcenter visits, vacation and sick days, payment forunused sick leave, and starting salary.TRIPLE A MAINTENANCE CORP.Stanley Israel, Esq. (Kliegman, Goldstein, Israel & Cooper),for the Respondent.Leroy Walker,for Local 32B-32J, the Charging Party.Herbert K Lippman, Esq.,for Local 732, Party to theContract.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me in Brooklyn, NewYork,on 17,18, 19, and 25 July 1985.Thecomplaint in Case 29-CA-11100 issued on 22 October 1984,1 and was based on anunfair labor practice charge filed by Local 32B-32J,ServiceEmployees InternationalUnion,AFL-CIO(Local 32B) on 15 March; this complaint alleges thatTriple A Maintenance Corp. (Respondent) violated Sec-tion 8(a)(1), (2), (3), and (5) of the Act when it engagedin the following conduct at two distinct locations-thePolice Operations Bureau at J.F.K. International Airport(the POB) and 111 Livingston Street, Brooklyn, NewYork: refused to hire the employees of predecessor em-ployers, and recognized and entered into -and maintainedcollective-bargaining agreements with Local 732, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (Local 732), ratherthan Local 32B, the recognized or certified representa-tive of the employees at these locations. The complaintinCase 29-CA-11487, which issued on 30 November,was based on, an unfair labor charge filed by Local 32Bon 15 October; this complaint alleges that Respondentviolated Section 8(a)(1) and (5) of the Act by demandingthe exclusion of the above two locations as a conditionof consummating a collective-bargaining agreement withLocal 32B covering other of its locations with employeesrepresented by Local 32B, by unilaterally changing exist-ing wage rates, health and life insurance benefits, pensionbenefits, holidays, vacations, and sick day benefits with-out prior notice to Local 32B, and by withdrawing itsrecognition of Local 32B as the collective-bargainingrepresentative of its other employees. On 16 January1985 an, order consolidating cases, issued, consolidatingthe above two complaints. On the entire record, includ-ingmy observation of the demeanor of the witnesses,and after consideration of the briefs filed by counsel forRespondent and Local 32B, I make the followingFINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATION STATUSThere being no dispute, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and Local 32B andLocal 732 are each labor organizations within the mean-ing of Section 2(5) of the Act.Kathleen Troy, Esq.,for the General Counsel.'Unless indicatedotherwise, all dates referredto are for the year 1984 TRIPLE A MAINTENANCE CORP.47II.THE FACTSA. IntroductionRespondent is engaged as -a, building maintenance con-tractor in the New York City area,more particularly inBrooklyn and Queens.In that, regard,Respondent con-tracts with theowner or manager of commercial or resi-dential buildings and, in exchange for a fee paid to it,suppliesemployees and supplies to clean,maintain,and/or repair the buildings. These contracts often con-tain 30-day cancellation clauses which contribute to thecompetitive and transient nature of the industry.The ServiceEmployers Association(SEA), an associa-tion of maintenance contractors,negotiates collective-bargaining agreements with Local 32B on behalf of itsmembers; on completion of these negotiations, the inde-pendent maintenance contractors are informed by letterof the contents of this agreement and are given thechoice of signing such an agreement with"exactly thesame" economic terms as the SEA agreement(this iscalled the Independent Contractor'sAgreement (theICA) or negotiating a separate agreement.For a numberof years, Respondent has executedthe ICA,the last onebeing for the period 1 January 1981 through 31 Decem-ber 1983.Some of the relevant provisions of this agree-ment are:-Article I, Paragraph 2: This agreement shall applyto all service employees employed in any facility,including residential buildings,in the City of NewYork.ArticleXIII, Paragraph 1(c):With respect to alljobs contracted for by the employer where mem-bers of the union were employed when the contractwas acquired,it is agreed,that the employer shallretain at least the same number of employees, thesame employees,under the same work schedule,and assignments including starting time of each em-ployee.Article XIV, Paragraph 50: 3. The Employer shallmake no agreements with any other union unlessthe Union and the Association agree otherwise inwriting;suchwrittenagreements between theUnion and the Association and the Employers pres-ently in effect shall continue for the duration of thisAgreement.In addition, article II,paragraph 2, states:The Employer shall immediately notify the Unioninwriting on forms to be supplied by the Union assoon as a cancellation of an account becomes effec-tivewhere Union members are employed.The Em-ployer shall immediately notify the Union when heacquiresa new job. The Employershall be liablefor any lost wages and/or damages sustained by em-ployees as a result of the Employer's willful failureto comply with the job cancellation notice and/ornew job notification provisions of this Agreement.Local 32B's theory of recognition,based on the termsof the SEA and ICA agreements, together with manyyearsof practice,,can. best be describedas: "Once yousign a contract with us,we haveallyour employees,wherever they may be, unless we decidenot to takethem."Donald Mumm, Vice Presidentof ]Local 32B, tes-tified thatwhen a signatory employer takesover themaintenance operation at a buildingwhere theemployeesof the predecessor employer weremembers of Local32B, the successor employer must recognizeLocal 32Bat that location, andthey must retain the exact same people that were onthe job.Not just the same number.The same peoplethatwere there,the same hours,the same wages,the same benefits,everything.Absolute status quowhen they take over a job where our members areemployed.The same is true when a Local 32B signatory employ-er takes,over an operation where the predecessor's em-ployees were not members of Local 32B.As Mumm tes-tified:"Where the employees are non-union the contrac-tor takes over the job under the agreement,within 30days he has to put those people in the union and they arecovered under our standard contract." These rules applyas long as the work locations are withinthe'city of NewYork (which includes all the boroughs)through Nassauand Suffolk Counties.Mumm testified that the reason forthese rules is to stabilize an otherwise turbulent industry;i.e.,employers bidding on jobs know,inadvance, thewages that they will pay their employees if their bid issuccessful,and this is the same wage that the presentcontractor is paying the employees.He also testified thatabout 1978,at a time when Ronald'Atkinson,presentlythe president'of Respondent,was employed elsewhere,he told Atkinson that the Local 32B contract requiresthat an employer acquiring, a maintenance: contract at alocationwhere the maintenance employees are Local32B members"must employ those people, retain their se-niority,their hours and their benefits." The only excep-tion to Local32B's rules of jurisdictioniswhen the in-cumbent union at the acquired site is anAFL-CIO' affli-ated union or one which hasa no-raiding pact withLocal 32B; in that situation Local 32B will`not accept ju-risdiction over those employees. As will be seen,infra,this exceptionto the Local32B- jurisdiction rules was thegenesis of the problem here.B. JFK AirportSometime shortly prior to January 1982 the Port Au-thority of New York and New Jersey (the, PA), the op-erator of JFK Airport,requested bids for maintenancework at theInternationalArrivalsBuilding(lAB), theprincipal passenger facility at the airport,together withthree small buildings. Maintenance work at the POB, ap-proximately a mile away and -substantiallysmaller,wasnot included in this bid. Respondent was the low bidderand obtained the contract for the IAB commencingabout' February ,1982. The predecessor employer at theIAB was Triangle Maintenance,which had a collective-bargaining agreementwith Local 732 covering its em-ployees at that location.On learning that they were thesuccessful bidder,Atkinson and his predecessor called 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMumm and informed him that they were awarded thecontract and they were prepared to recognize Local 32Bfor that location.,However, about that time, Gus Bevona,Local 32B president, received a call from the Teamsterspresident informing him that Local '732 had a contract atthe IAB. Because Local '32B-had a no-raid pact with theTeamsters,Mumm advised Respondent- that "we couldnot have jurisdiction on that job" because'of the no-raid-ing pact between Local 32B and the Teamsters. Re-spondent never grieved this action. On 1 December 1982Respondent and Local 732 entered into a collective-bar-gaining agreement covering'this location. Approximately100 employees are employed by Respondent at this loca-tion.All Service Cleaning (All Service) was the mainte-nance contractor at the POB from 1 February 1983through 31 January 1984; Respondent was unsuccessfulin bidding on this contract. In mid-1984, Local 32Bbegan organizing the All Service employees at this loca-tion, and, as a result of a Board-conducted election, wascertified on 25 October 1983 as the representative of itsemployees in the following unit:Included: All full time and regular part time build-ing service employees, employed' by the employer atits location at JFK International Airport.Excluded: All other employees, clerical employees,_guards and supervisors as defined in the, Act.Representatives of Local 32B and All Service met forone bargaining session in November 1983; after receivingthe Local 32B demands, Joseph Schlogel, one of the AllService partners, said that he could not afford the in-creases demanded by Local 32B, and he would speak tothe ,PA to request increased renumeration so that hecould afford the proposedincreases.He never contactedLocal 32B again and there were no further collective-bargainingsessions,between them. Late in 1983 All Serv-icewas being penalized by the PA for poor work; the,PA threatened to cancel the contract in October 1983,but did not. Schlogel testified that the contract was can-celed because of the poor work of his employees, but thePA worded the cancellation -letter (effective 31 January)in a more diplomatic way.Atkinson testified that sometime in late 1983 the PAput out a bid package for the IAB and the POB togeth-er, unlike the previous separate bids for these locations.About November 1983 Respondent was informed that itwas the low bidder and was awarded the PA contractformaintenance work at the IAB and PO'B ' effective 1February 1984.Atkinson testified that "the buildingbecame a situation that was part of our original Interna-tionalArrivals Building- package' ; because of that, Re-spondent observed the seniority and bumping provisionsof its agreement with Local 732. at the IAB and allowedLocal 732 members employed at the' IAB to bid for thePOB jobs. As a result, all five positions at the POB'wereinitially filled by Local 732 members who had previouslybeen employed at the IAB. Respondent defends, thisaction on the grounds it had a pool of a large number ofexperienced employees nearby at the IAB, and that itwas unaware of Local 32B's 'status at the 'POB at thetime.As will be discussed, infra, one source of difficultybetween Respondent and Local 32B was allegedly inac-curate information given by Local 32B representatives toRespondent in answer to queriesregardingthe staffing offacilitiesRespondent was considering bidding for. Atkin-son testified that -it was not necessary for him to get suchinformation from Local 32B regarding the POB as hewas not aware of its presence at the site and it was notnecessary as the PA bid packages contain the squarefootage of the building, the number of stations, and thehours required.Respondent's lack of knowledge of Local 32B's statusat the POB is disputed by the testimony of AnthonyPoccio, business agent for Local 32B. -He testified that inDecember 1983 he had a telephone conversation withAtkinson, although he could not be sure whether hecalled Atkinson or Atkinson called him. In this conversa-tionAtkinson told him that he had a good chance ofbeing awarded the POB contract and he wanted to know"the staffing of the men there" and the rates of pay.Poccio told him that because Local 32B and SEA werethen negotiating for a new agreement he could not tellhim what the new rate would be, but the employeeswere then earning $5.60 an hour. Poccio testified thatthiswas the average rate then being earned by the AllService employees at the POB; because All Service hadnot entered into a collective-bargaining agreement withLocal 32B, this was not a contractual rate, nor was AllService paying the fringe benefits required by -the con-tract.2On cross-examination, for the first time, Pocciotestified that in this conversation he also informed Atkin-son that Local 32B was certified- at the POB. Shortlyafter this testimony, he testified:A. Maybe the certificationwasn'tmentioned, butwe had won the, election at the POB.Q. You are sure you mentioned that?A. I am pretty sure of that, yes.Q. Your mind is clear on that?A. Yes.Pocciowas then shown his affidavit given to theBoard, which makes no mention of informing Atkinsonof the election or certification. He then testified:Q. The question is, did you tell Mr. Atkinson youwon the election?A. I can't answer that. To the best of my knowl-edge, no. I can't really answer that. I don't know.Q. Is your answer right now you simply don'trecallwhether you discussed election or certifica-tion with Mr. Atkinson?A. Yes.Atkinson testified he never had any such conversationwith Poccio or anybody else at Local 32B regarding thePOB bid.2The All Servicepayroll registerfor itslastweek at the POB is inevidence.This register does not separate regular hours from overtimehours, or indicate whether overtime is paid at a higher rate.In addition,for that period,itappears that the average hourly wage for these em-ployees was approximately $5 50 an hour TRIPLE A MAINTENANCE CORP.49C. 111 Livingston StreetNew York Telephone Company (the Telephone Com-pany) owns a high rise building at 111 Livingston Streetin Brooklyn, New York (Livingston Street). It occupiesthe lower 11 floors and leases space in the top half of thebuilding.The Telephone Company contracts with amaintenance company to clean and maintain the space itoccupies, together with the commonareas,principallythe lobby and' the plaza.Beginningabout 1981 the Tele-phone Company contracted with Organized MaintenanceInc. (OrganizedMaintenance) to provide the cleaningandmaintenance of the floors it occupied and thecommon areas. Presumably, at that time the employeesof Organized Maintenance, at least at that location, werenot represented by any labor organization. About mid-1983, Local 32B organized the employees of OrganizedMaintenance employed at Livingston Street. Pursuant toa Board election, on 19 September 1983 Local 32B wascertified as the representative of the full-time and regularpart-time porters employed by Organized Maintenance atthis location. On 7 December 1983 one inconclusive ne-gotiating session between the parties took place; no fur-ther sessionswere held. Leroy Walker, Local 32B'schairman for its Brooklyn district, testified that thereason no further negotiating sessions took place is thatabout a week after the sole session he received a tele-phone call from one of the Organized Maintenance em-ployees at the site who told him that there ,was a rumorthatOrganized Maintenance might lose the contract atthe site and be replaced by Respondent. Walker made noattempt to contact Organized Maintenance or the Tele-phone Company to verify this rumor. He testified thatshortly after learning this he called Respondent andasked to speak to Atkinson; on learning that Atkinsonwas not in, he left a message for Atkinson to call him. Afew days later, having received no call from Respondent,he called again and was connected with Joseph Metcalf,Respondent's area supervisor (who did not testify). HeaskedMetcalf if Respondent was going to get the con-tract for themaintenancework at Livingston Street;Metcalf said that he did not know. Walker said that hewas certified at that building and "we were expectinghim to pick up the employees in that building." Metcalftold him that he did not know but he would look into itand, get back to Walker; he never did. The next Walkerheard of the situation was about 9 January when one oftheOrganizedMaintenance employees at LivingstonStreet came to his office and informed him that he wasno longer employed there because "he was not picked up.... He was not hired." Respondent began maintainingLivingston Street about 8 January.Mumrn testified that about 10 or 11 January he calledAtkinson and told him that Walker and Poccio had in-formed him that Respondent had taken over the POBand Livingston Street operations and had failed toemploy the employees of the predecessor employers. Hetold Atkinson that he expected him to adhere to the con-tract and put those people back to work. Atkinson saidthat he did not know that Local 32B members wereworking on the job. Mumm replied that he did knowabout it because' Walker had told Metcalf that Local32B'smembers were employed at these sites. Atkinsonthen mentioned the IAB difficulty he had with Local32B and said that he was caught in the middle of it anditwas costly tohim.Mummsaid that he was sorry thatithad happened that way, but there was nothing Local32B could do about it because it was a Teamsters job.Walker testified that on 31 January he received a callfrom Atkinson and in that call he asked Atkinson wheth-er hewas goingto employ the Organized Maintenanceemployees at Livingston Street. Atkinson said that hehad replaced them with his employees, and three-quar-ters of them were Local 732 members and the others hadsigned cardsfor Local 732. Walkersaidthat he had "anoverallagreement" with Respondent and Atkinson saidthat he had an overallagreementwith Local 732.Atkinson testified that the Telephone Company is Re-spondent's largest customerand that Respondent hadoriginally bid on the Livingston Street contract,but wasthe second highest bidder to Organized Maintenance. Hetestified further that in the last week of December 1983he received a telephone call from George Muhs, repre-sentativeof the Telephone Company in charge of con-tracting(who did not testify), asking if he would be will-ing to takeover cleaning Livingston Street; when Atkin-son asked at what price, he said at the previous bid.' At-kinson said that he would have to check with his office,but he would call him back. Atkinson met with some ofRespondent's office employees and discussed the originalbid; he called Muhs and told him that he would take, thejob on thoseterms.Atkinson testified:There was -still some days lag because then hehad to go back to-he meaning George Muhs hadto 'go back to his peopleand seeif it could be con-firmed.At this point the holidays were around us.We're at the beginning 'of the year. If he's,tellingme that if I was to take over it was going to happenon or about January 8th. Within-I almost say it's aday, within a day or two I found out from GeorgeMuhs it's been confirmed. You have the job. Youare to startJanuary 8th. I had' approximately oneweek to get on the job.Atkinson then asked Muhs if the employees presentlyworking in the building should be considered For em-ployment. Muhs' response (according to Atkinson's testi-mony) was: "Ron, I'd like you to come over and look atthe building." He testified that he inspected the buildingabout 4 or 5 January although, of the three affidavits hegave to the Board ' regarding this matter, none mentionssuch a personal inspection. He inspected all the floorsoccupied by the Telephone Company to determine whatwould be needed 'to bring it to an acceptable standardand how many employees would be needed on a regularbasis to maintainthe area. Atkinson testified:I had an extremely dirty building. Not only was Igoing to have to go on with a complete comple-ment of staffing, but I was also going to have to goon the job site with cleaning crews that were in-volved in special cleaning duties to bring the build-ing up to par. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis survey of the building convinced him that themaintenance employeesemployed by- OrganizedMainte-nance were not properly performing their job; that is the-reason he did not hire them; and it had nothing to dowith the fact that they were members of Local 32B.3Atkinson testified:So at that point I needed to move very quickly interms of where I am going to get the personnel toclean this building. . . .Iwasdealing with the pri-mary client of the company without 'question interms of the percentage of business we do withthem than with anyone else.As a result of that I have the largest crew of per-sonnel that Triple A has anywhere is at the Interna-tionalArrivals Building. If in fact a contractor isgoing to pull people from other locations to helpservice a new startup of an' account you have to doso that it doesn't affect your overall operation, Byexample if I have a two man 'building in location Ican't pull both of those people out of there. Thecontinuity of cleaning will fall apart if I try to taketwo'out of one building and put in two new.So the place where I could go that would leastaffectmy overall operation was the largest pool Ihad, the International ArrivalsBuilding. I called theTriple, A manager, at the LA.B building and I- toldhim that as rapidly as possibly-he should contact theentire ^ work force within the I.A.B. and ask doesanyone . . . live in the Brooklyn area, anywherearound the Brooklyn Downtownarea,and if sowould they be willing to relocate to that building.He said he would do so. _Within a day, if my memory .serves me, I'm get-ting a call from a man by the name of Hank Habel,who was the then Business Agent for Local 732I.B.T.which represented all of the people at theInternationalArrivalsBuilding.His conversationwas that I understand that you're asking for peopleto- work in Brooklyn.I saidyes.Where? 111 Liv-ingston-Street. I want you to understand if they gointo that building those people are mine.I said, "Look, I just need people. I've got to getas many people as I can."He said,",Well nobody isforced to go over there."I said,"No, nobody isforced."So,it was on a voluntary, basis we pulled as manypeople as we could from the International ArrivalsBuilding and put them in place, in that building.Those .were the operational modes that came up to-starting the building on January 8th.On 9 ,January, Respondent and,Local 732 entered intoa two-page "addendum" to the master collective-bargain-ing agreement between the parties, which is dated 1' May1982 through 30 April 1985, covering Respondent's em-ployees who are "engaged in custodial, and cleaning op-erations." This addendum. agreement, was "for employeessAtkinson testified that prior to 8, January "a few" of these employeesfiledapplicationstowork for Respondent,', but most applied to work atother sites after Respondent commenced its' operation at LivingstonStreetlocated at the New York Telephone Company facility at111,Livingston Street, Brooklyn, New York." Respond-ent and Local 732 are also parties to another agreement,effective 1December 1982 through 31 'January 1986,covering building maintenance cleaners engaged in-clean-ing operations at John F. Kennedy International Airport,Jamaica, New York, and all airports in the New York-New Jersey metropolitan area.Anthony Saracen, district manager for the TelephoneCompany in its Building Management Division, testifiedthatOrganizedMaintenance had been the maintenancecontractor at Livingston Street since about 1981, havingbeen the low bidder for the contract. In 1983, he and hiscolleagues at the Telephone Company had a number ofconferences regarding the cleaning of the building byOrganized Maintenance. There were a number of areaswhere they felt the contractor was deficient: the mainhall and elevator were not swept or vacuumed in atimelymanner;thewashroom was occasionally dirtywith paper towelsmissing;the spray buffing of the cafe-,teriawas, not performed at a proper level; and, on occa-sion,light bulbs were not changed. On 21 November1983 the Telephone Company gave Organized-Mainte-nance a final warning that if its work,did not improve itscontract would be terminated; there was no noticeableimprovement after this warning was given. On 7 Decem-ber 1983 the Telephone Company wrote to OrganizedMaintenance giving it- 30 days' notice of the terminationof its agreement. ' "Immediately after" receiving thereturn receipt of this letter Muhs called Respondent andproposed that it take the contract at the prior bid price,which Respondent accepted. The Telephone Companydid this rather than requesting bids for the job because ithad less than 30, days' to locate a new contractor, and is-suing new specifications and requesting , bids on themwould have required too much time. Saraceno also testi-fied that he did not request that Respondent not hireanyof the Organized Maintenance employees, nor did heinform Respondent of the reasons the Telephone Compa-ny terminated 'Organized` Maintenance, although "I amsure they found out."JoanAnderson, secretary-treasurer forOrganizedMaintenance, testified that the complaints regarding itswork at Livingston Street were minor; lighting fixturesand paper towels were not changed fast enough. Whenshe visited the 'premises she felt that it was being proper-ly maintained.D. Refusal to Bargain and Unilateral ChangesAs stated, supra, prior to 1984 Respondent had alwaysexecuted the' ICA agreement, which was patterned afterthe SEA agreement. About January, in the course ofcomplaining to Atkinson about his failure to reemploytheLocal 32B members at the POB and LivingstonStreet,Mumm' told Atkinson that Local - 32B was in theprocess of negotiating a new agreement; but because Re-spondent's actions were "contrary to the practice of theindustry and to the practice of Triple A in the past" thelanguage in a new contract with Respondent would be"so crystal clear that there would ... be no way that hecould claim- to 'misinterpret it again." Mumm testified: TRIPLE A MAINTENANCE CORP.I think he told me at that time that they wouldbe willing tosign the samecontract that everybodyelse signedand Itold him you really havethe samecontract now that everybodyelse has,but you arenot interpreting the way everybodyelse interpretsit.Since that is the case, then we are going to haveto make it crystal clear in your case.The General Counsel alleges three distinct 8(a)(5) vio-lations regarding the negotiations that followed:(a)Duringnegotiationsbetween about March andJuly,Respondentinsistedon excluding the POB andLivingston Streetunitsfrom theunitdescriptions as aconditionof consummating an agreementwith Local32B.(b)About 3 October, Respondent made certainunilat-eral changesin its employees' benefits without priornotice to or consultation with Local 32B.(c)About 3 October, Respondent withdrew its recog-nition of Local 32B in a citywide unit, as describedsupra.The evidence regarding these allegationscomesprinci-pally from the testimony of Ira Sturm, Esq., attorney forLocal 32B. Atkinson also testified on the subject.Sturm testified that at thenegotiating sessions he was,basically, the spokesman for Local 32B. The first meet-ing took place about 8 March; present were he, Mumm,Thomas Latimer, contract director for Local 32B, Atkin-son, and StanleyIsrael,Esq., attorney for Respondent.Mummbeganby saying that Local 32B had requestednegotiations with Respondent to replace the expired con-tract.Atkinson asked why they were changing theformer practice of simply sending him for signature thepattern agreement previously reached with the SEA andthe other independents.Mummsaid that Local 32B pre-viously had problems with Respondent's interpretation ofprovisions in the expired contract and they wanted toclarify these provisions ' ,by bargaining separately withRespondent, which they had the right to do.Israel saidthat Respondent was willing to execute the standard in-dependent agreement provided article XIII, paragraph1(c),was eliminated and it did not' apply to Long Island,Livingston Street, the POB, or any location Respondentacquired after the contract was executed. Sturm said thatRespondent could' not pick and choose what it liked anddisliked in the standard independent agreement; he wasthere to negotiatean agreement"on theunit as itexisted,which included 111 Livingston Street and the POB."Israel said that "under no circumstances would he nego-tiate to include 111 Livingston Street and the POB be-cause he had a contractual relationship with anotherunion, 732" and was caught in a', dilemma. Sturm saidthat the unit he was negotiating for included LivingstonStreet and the POB; 'Israelsaid that they should continuebargaining and the unit would be decided by the Boardpursuant to the unit clarification petition that he hadfiled.Local 32B gave Respondentan 18-page"Proposal... for Revision and Amendment" of the independentagreement.At this meeting, Atkinson also complainedthat when he called Local 32B for staffing information oflocations on which he was going to bid, (where Local32B represented the incumbent contractor) he' was often51given erroneous information which, he felt, was donepurposely. Latimer denied this, saying that Local 32Bgave him the most accurate information it had. At thismeetingand at later meetings of the parties,Israel sug-gested that the best way of settling the dispute involvingthe POB and Livingston Street was for the two Unionsto meet and solve the problem (becauseonly the Unionsor the Board could solve the problem) and that Re-spondent would agree to whatever determination wasmade. Local 32B's response was, "[Y]ou created theproblem, you resolve it."The next meeting took place on 22 March with thesameindividuals, except Mumm, present. Atkinson againcomplained about receiving incorrect staffing informa-tion from Local 32B for jobs on which he was preparingto bid. Sturm then went over each of the items in Local32B's proposal.Israelasked whether each of the itemswas in the SEA agreement and, when Sturm said that itwas not,Israelsaid they would not accept it. Israel reit-erated that the unit in the agreement should not includeLivingston Street and the POB. Sturm insisted that Liv-ingston Street and the POB were part of the negotia-tions.Israelobjected to article XIII of the expired agree-ment alleging that it should only encompass those loca-tions that Respondent acknowledged were Local 32B lo-cations.Sturm answered that sucha clausewas neces-sary in the New York building maintenance industry. Noagreementwas reached at this meeting.The next meeting was held about 3 May with the sameparticipants.Atkinson,again,briefly complained aboutthe information he received from Local 32B regardingjobs on which he was about to bid. Israel repeated thatany contract should not include Livingston Street or thePOB because he had an overall agreement with Local732 covering these locations and others. Israel stated thatthe two Unions should decide the jurisdiction problem.Sturm asked for a copy of the agreement with Local 732and was told that he would be supplied with one; henever was. Sturm then brought up one of Local 32B'sproposals that there be no layoffs, reductions in force, orchange of schedules or duties without Local 32B's priorapproval; he felt this was necessary because of Respond-ent's actions earlier that year. Sturm testified:I took a position that if that were the case and heis in essence,he meaning Triple A. If Triple A isdenying the existence of the reality of thecleaningservice industry in New York where there is youknow gains and loses [sic) on a daily basis, [ woulddemand that there be absolutely no layoffs of anyemployees during the life of the contract, that therebe absolutely no reduction in forces on any site thatwas acknowledged to be 32B during the life of thecontractwithout priorwrittenconsent of theUnion.Respondentdid notagreewith this.At that pointIsrael said:"I guess we are at an impasse." Sturm testi-fied:I looked at him and I said well I guess we are atan impasse . . . basically I considered us at being at 52DECISIONSOF THE NATIONALLABOR RELATIONS BOARDa position where I was not being able to negotiatewith the then recognized unit ... and I realizedthat I couldn't make any progress because . . . allthe negotiations were being conditioned on TripleA's interpretation of what the unit was.At that meeting, Sturm gave Israel a copy of the recent-ly,negotiated SEA agreement. The meeting concludedwithout agreement on any of the issues.The next meeting took place about 17 July with thesameparticipantsplus an associatein Sturm's law firm.At either this meeting or, initially, at the 3 May meeting,Sturm recited Local 32B's demands, which were reducedto the following: the economics of the SEA agreement("which really 'was never a problem"); no layoffs, dis-charges, or reductions in force without the prior consentof Local 32B, in the citywide unit (as discussed supra); a$10-a-week per employee contribution by Respondentfor an annuity fund, in addition to the standardpensionthen in existence; no change in an employee's duties orwork schedule without the prior consent of Local 32B;Respondent's assumption of the cost of an attorney torepresent its employees in connection with any problemarisingout of their employment; and 2 hours' leave fourtimesa year for all employees to attend union meetings.Israel said that if these demands were included in theSEA agreement he would accept them; if not, he wouldnot.No agreement was reached on any of theseissues.During early to mid-July, Local 32B struck and pick-eted Respondent without warning at three high rise com-mercial buildings inManhattan; within hours, of thesestrikes,Respondent lost all of these contracts, which hadgood profitmargins andwere the "mainstay of the con-tractor's business in the New York City area," accordingto Atkinson's'testimon-y.At the time,of the hearing, Re-spondent was the maintenance contractor at only onecommercial building in Manhattan.The next meeting took place about 19 July. Sturm tes-tified that present, in addition to the usual participants,was Joe Sorotkin, who, Sturm was informed, was anowner of, Respondent. Sorotkin asked Mumm what hewanted and Mumm said that he wanted a counterpropos-al.At that point Mumm and Atkinson spoke privately inMumm'soffice for about a half hour.When Mummemerged from the room he told Sturm that an agreementhad been reached and Respondent would sign the stand-ard independent agreement with two additions: it wouldagree that there would be no peremptory discharges andno reductions, in force during the term of, the contract.Additionally,Respondent agreed to withdraw its unitclarification petition and both sides would withdraw allunfair labor practice charges. The final (and crucial)aspect of this.agreement was that the POB and Living-ston Street would be within Local 32B's jurisdiction aslong asLocal 732 agreed to relinquish jurisdiction.Mumm told Sturm to prepare such a stipulation for theparties' signatures.About the following day Sturm wasinformed that this proposed agreement had collapsed.Atkinson testified that Israel was not present at thismeeting.Sorotkin asked how the strike could be settled;Mumm pointed to Atkinson and said that he knew whathad to be done. At that point, everybody but Atkinsonand Mumm left the room. Mumm told Atkinson that theissues that could settle the matter were Local 32B's juris-diction at the POB and Livingston Street and the twoproposals demanded by Local 32B providing for no lay-offs without the consent of Local 32B and ,no dischargesprior to an arbitrator's decision permitting it. As to theformer, Atkinson told Mumm that he was not sure what,if anything, he could do about it, but he would speak tosomeone in Local 732 to see if this jurisdiction issuecould be settled. As to the latter,-he would speak to Re-spondent's owners and legal counsel about it. At thatpoint they left the room and the meeting ended. Theymet the next day and Atkinson told Mumm that Local732 refused to relinquish jurisdiction over either the POBor Livingston Street. Atkinsonsaid:"It'snot mine togive."They then rejoined the others and Mumm saidthat all of Local 32B's demands were back on the table.Mummasked Israel if there was anything to talk about,he said no, and the meeting ended. There were no fur-ther meetings between the parties.On Monday afternoon, 24 September, Atkinson calledSturm and asked to set up another meeting as Respond-ent hadsomeproposals to make. Sturm said that it was abad week for him because, being an Orthodox Jew, hewould not be working late Wednesday, Thursday, orFriday of that week as it was Rosh Hashanah, but thathe would be willing to meet anytime the following weekand he would call Mumm to arrange sucha meeting.When he did so, Mumm told Sturm that he would be at-tending a convention the following week, but he wouldbe available the next following week, the week of 8 Oc-tober. Sturm then called Atkinson and reiterated that hewas not available that week because of the Jewish holi-day and Mumm was not available the following weekdue, to a convention, but they could meet on 8 October.Sturm testified that Atkinson's response was: "[T]hat wasnot in my, instructions. My instructions were to make itbefore that." By letter to Atkinson, with a copy to Israel,dated 24 September, Sturm wrote:Iwould just like to confirm with you our conver-sation of thismorning.I returned your call and youadvised me that you would like to set up a negotia-tionsession.1 advised you that this week was diffi-cult due to the fact that the Jewish Holiday falls onThursday and Friday. Although I agreed to meetearly next week, I called Mr. Mumm and he indi-cated that he would be out of town next week, butthat we would be willing to meet on October 8th orduring that week. After you called Stan Israel tofind out about his availability, you advised me thatyour proposals would be delivered to me and thatthe matter could not, wait until the week of the 8th.I asked if we couldset up a meetinganyway andyou , indicated that such were not in accord withyour instructions.Iwould like to formally advise you that theUnion is prepared to meet and negotiate at mutuallyagreeable dates and times., Our offer remains open,subject to limitations that we all have as to ,gettingour schedules to coincide.Should you wish to meet, please give me a call. TRIPLE A MAINTENANCE CORP.By letter to Sturm dated 1-October (which indicatesthat it was hand delivered), Israel wrote:As you are aware, we have been trying to set upa further negotiating' session with you since Friday,September 21.We have been unable to do so be-cause of your unavailability due to the Jewish holi-days and Mr. Mumm's complete unavailabilityduring the week of October 1.Mr. Atkinson and I, however, will be able tomeet with you some time during the week of Octo-her 8. At this point I would suggest either October10 or 11 at approximately 5:30 P.M.In the interim, however, I feel thatit is incum-bent upon me to present to you the Company's re-vised proposals for a new collectivebargainingagreement. The prior offer of the Company, whichconsists of its willingness to enter into the Inde-pendentContractorsAgreement (excluding, ofcourse, those jurisdictionalclauseswhich we havepreviously objected to) continues in effect with thefollowing modifications:(1) Effective October 1, 1984, the Company willno longer make contributions to the Local 32B-JHealth Fund but ratherwillmaintaina Blue Cross,Blue Shield (employee only) coverage, togetherwith $2,500 group life insurance per employee. Ex-istingemployees will be covered under, the Compa-ny's direct coverage immediately, whereas employ-ees hired on and after October 2, 1984, will have tobe with the Company for 180 days of continuousemployment in order to'be eligible for coverage.'(2)EffectiveOctober 2, 1984, the employee'sbirthday will be eliminated as a paid holiday.(3)EffectiveOctober 2, 1984, the two HealthCenter visits will be eliminated.(4)All employees hired on and after October 2,1984,will receive the following paid vacation al-lowances:1year of service-1 week3 years of service=2 weeks8 years of service-3 weeks15 years of service-4 weeks(5)Employees hired on and after October 2,1984,will receive five (5) paid sick days per year.There shall be no payment for any unused sickleave, regardless of the date of hire of the employ-ee.In view of the prolonged nature of our bargain-ing impasseand the, job actions/strikes at 11 Broad-way, 29 Broadway and 170 Broadway,resulting inthe loss of these facilities, the above-describedchanges in the Company's proposal will be imple-mented effective as of the dates shown above,unless agreement with respect to each of the itemsand the contract as a whole,, is reached at our pro-posed meeting during the week of October 8th.Your immediate response will be appreciated.This was followed by another letter from Israel toSturm dated' 2 October, which states:53We inadvertently omitted in our October 1 letterto you one further revision of the Company's pro-posal:The Company proposes that the hiring rate foremployees hired on and after October 2, 1984, inManhattan be $6.00 per hour.The foregoing should be considered as Modifica-tion #6 of the prior proposal.Sturm wasnot in his office on Monday, 1 October. Hewas in his office for a short time on the following morn-ing andon Wednesday, and after reading Israel's 1 Octo-ber letter he called Israel and told him that the dates hesuggestedfor negotiations, 10 and 11 October, were aJewish holiday, Succoth, and he would not be workingon those days. Israel told him that he would be receivinganother letter from him (i.e., the 2 October letter, supra)supplementingthe 1 October letter.Sturm testified that he did not see any urgency toschedulinga bargainingsession because "it was a mootpoint at that time" for tworeasons:Israel's letter of 1October was inconsistent and could be read to mean thatthese modifications would be put into effect on 1 and 2October. In addition, concurrently with receiving theselettersWalker told him that a Local 32]B member whowas employed by Respondent at 395 Flatbush Avenue,Brooklyn, New York (Flatbush Avenue), had informedhim that Respondent had made changes in their condi-tions of employment and distributed a notice to the em-ployees to that effect.Clifton Boone, who had been employed by Respond-ent asa porter at Flatbush Avenue,in a unitrepresentedby Local 32B, testified that about 2 or 3 October Metcalf(a supervisor whose area encompasses Flatbush Avenue)called the Flatbush Avenue location and told the crewnot to leave until he spoke to them. About 3 p.m., Met-calf and Bernie Ross, Respondent's operationsmanager,arrived. Ross did all the talking (although he did not tes-tify).He said that "as of today" Respondent was nolongerrecognizing Local 32B; they did not want to fireanybody but "we are no longer going by the same rules"as they had under Local 32B. He informed them of thefollowing changes: 5 days' sick leave and 5 holidays in-stead of the 10 they had been receiving; 1 week's vaca-tion after 5 years of employment, compared to the 3-week vacation they had been receiving after 5 years ofemployment; and- Blue Cross would cover only the em-ployee, not his family as well, which they had been re-ceiving.Ross and Metcalf then left Flatbush Avenue.Shortly thereafter,Metcalf called and told Boone thathe,Atkinson, and Ross met and they decided that thepresent employeeswould maintaintheirpresent sickdays, holidays, and vacation time, but these items wouldnot be provided to employees hired in the future. Met-calf told him that the following, day he would bring thecrew copies of the new rulesand BlueCross and life in-surance forms. On the next day, Metcalf distributed thefollowing form together with a Blue Cross application(under "Type of Contract" "Individual," the word"only" was handwritten) and a group life insurance 'en-rollment card to each employee at Flatbush Avenue: 54DECISIONS OF THENATIONALLABOR RELATIONS BOARDIf you stay please be advised that:A) Triple A will no longer contribute moneys tothe 32B-32J Welfare Fund.A.1) Instead you will havea BlueCross/BlueShield Insurance plan covering yourself only and acompany paid life insurance policy of $2500.B) Your current holidays stay the same.C) Triple A will no longer pay for a, Birthdayday off.D) Triple A will no longer pay for clinic daysoff.E) Your current vacation schedule based on yourseniority will continue to be observed as usual.E.1) All employees hired after 10/2/84 will havethefollowingVACATION ENTITLEMENT:After 1 year-5 days; 3 years-10 days; and 8years-15 daysG) Your pension will continue to be paid byTriple A.G.1) Employees hired after 10/2/84 will be pro-vided no pension by Triple.H) Existing employees will continue to receivethe Sick Day benefit of up to 10 days per calenderyear.However youwillnot be paid for unused sickdays at the end of the year.H.1) New hires will only receive 5 sick days peryear and are alsoexcludedfrom sick day rebate forunused sickdays at the end of the year.4Boonetestified that shortly thereafter his paycheckstubs indicated that dues were not being deducted fromhis pay, so he and his fellow employees paid their duesdirectly to Local 32B to protect their benefits. His em-ployment with Respondent terminated 6 weeks later, buthe learned from the employees at that location that somelater timeRespondent resumed the checkoff of Local32B dues.Atkinson testified, that shortly prior to 1 October Re-spondent was anticipating another strike of its operationsby Local 32B; in that regard, Atkinson held a meetingwith his supervisors (including Ross and Metcalf) and in-structed them to tell the employees what their benefitswould be incasethey remained at work during such astrike.About 1 October, Metcalf told him that he hadmet with the Flatbush Avenue employees and told themthat Respondent no longer recognized Local 32B. Atkin-son told Metcalf that he had never authorized him oranyone else to say that, and that it was not so; they hadalways recognized Local 32B at that location and wouldcontinue to do so. Atkinson then prepared the abovedocument, which was given to supervisors to inform em-ployees of their benefits; it was not meant for distributionto employees. Atkinson testified:Itwas intendedas a guideto supervisors as to a re-lationship that might develop with 32B-J. [If therewere a strike] . . . if union members decided to stayto work versus going out on strike this is what thesituationwould be in the event that they stayed.4 Sturm testified that none of the proposed changes in this letter or the1October letter had been discussed between the parties at any of the ear-lier bargaining sessions.These changes were implemented between 10 and 14October. Atkinson testified that Respondent still recog-nizes Local 32B as the collective-bargaining representa-tive of the employees at Flatbush Avenue, still contrib-utes to the Local 32B pension fund for all its employeesat that location and the others where Local 32B repre-sents its employees, and continues to checkoff union duesfor its employees at that location, although there was abrief delay in these checkoff remittances in late Septem-ber or early October due to a turnover of clerical andmanagerial employees.This problem was correctedshortly thereafter and any delinquencies were remitted toLocal 32B.M. DISCUSSIONAND ANALYSISThe initial and paramountissueto be discussed is thelegality of Respondent's recognitionof (and subsequentexecution of a collective-bargaining agreement with)Local 732, rather than Local 32B, for its employees atthe POB and Livingston Street, and its failure to rehirethe predecessor's employees at these locations. The Gen-eralCounsel alleges that Respondent refused to rehirethese employees because they were members of, and rep-resented by, Local 32B, as well as to avoid, its "collec-tive-bargaining obligations" with Local 32B, in violationof Section 8(a)(l), (2), (3), and (5) of the Act. Respond-ent, on the other hand, defends that it had no knowledgethat Local 32B was certified at these locations when itbecame the maintenance contractor at these locations,and the actions it took were good-faith business decisionsunrelated to the employees' union affiliation.The principalcasesin thisareaareNLRB v. Burns Se-curity Services,406 U.S. 272 (1972), andHoward JohnsonCo. v.Hotel & Restaurant Employees 417 U.S.249 (1974).InBurns,the Court stated that "where the bargainingunit remainsunchanged and a majority of the employeeshired by'the new employer are represented by a recentlycertified'bargaining agent," the new employer may beordered to bargain with the incumbent union; however,in the absence of consent to be bound, the successor em-ployer is not obligatedto assumethe predecessor's col-lective-bargaining agreement with the union. In -this deci-sion, at footnote 5, the Courtstates:The Board has never held that the National LaborRelations Act itself requires that an employer whosubmits the winning bid for a service contract orwho purchases the assets of a business be obligatedto hire all of the employees of the predecessorthough it is possible that such an obligation mightbe assumed by the employer.... However, an em-ployer who declines to hire employees solely be-cause they are members of a union commits a §8(a)(3) unfair labor practice.Howard Johnsoninvolved an action by a union underSection 301 of the LMRA to compel an employer whopurchased the assets of a motel and restaurant to arbi-trate under the arbitration provision of its collective-bar-gaining agreement with the predecessor employer theextent of its obligations to the predecessor's employees,none of whom it employed. The Court ruled that such TRIPLE A MAINTENANCE CORP.an actionwas "completely at odds with the basic princi-ples this Court elaboratedinBurns,"as quoted supra.The Court stated (417 U.S. at 262): "Clearly,Burnses-tablishes that Howard Johnson had the right not to hireany of the former Grissom employees, if it so desired."In a footnote,similar tothat inBurns,the Court stated(id. at-' 262 fit. 8):Of course,it isan unfair labor practice for an em-ployer to discriminate in hiring or retention of em-ployees on the basis of union membership or activi-ty under § 8(a)(3) of the National Labor RelationsAct . . . . Thus, a new owner could not refuse tohire the employees of his predecessor solely becausethey were union members or to avoid having torecognize the union.As Respondent did not employ a majority of the pred-ecessor's employees at the POB or Livingston Street, asuccessor obligation cannot be found in that manner. If,however, the evidence establishes that Respondent didnot hire the predecessor's employees at these locationsbecauseof their union membership, this would directlyestablishan 8(a)(3) violation,which would result in" an8(a)(5) refusal-to-bargain violationaswell.Love's Barbe-que Restaurant No., 62,245 NLRB 78 (1979). This issuetherefore boils down to whether the record evidence es-tablishes that Respondent refused -to hire the former em-ployees at the two locations because they were Local32B members and to avoid having to recognize and bar-gainwith Local 32B at theselocations. I find that it doesnot.Thereare numerous caseswhich have found that anemployer's refusal to hire the predecessor's employeesviolated Section 8(a)(3) of the Act and, at thesame time,created a successorship relationship;e.g.,Houston, Distri-butionServices, 227NLRB 960 (1977);Potter'sChaletDrug,233 NLRB' 15 (1977);Love'sBarbeque,supra; andCJ.B. Industries,250 NLRB 1433'(1980). However, ineach of thesecasestherewas substantial evidence thatthe employer's hiring practice was purposely formulatedto avoid hiring the predecessor's or union employees. Ifind such,evidence lacking in the instant matter.Initially, it should be stated that I did not find Atkin-son to be a totally credible witness. His testimony re-garding the notice he received prior to obtaining thecontract at Livingston Street is contradicted by the testi-mony ofSaraceno,a disinterested and more credible wit-ness.In addition, 'as stated in the Charging Party's brief,an extensive amount oftimewas consumed at the negoti-ating sessionsby Atkinson's complaintsabout his inabil-ity to obtain accurate information from Local 32B re-garding staffingat locationsRespondent was attemptingto obtain. This creates a strong doubt about his testimo-ny that a few months earlier he did not attempt to obtainthis information from Local 32B about the POB and Liv-ingston Street. However, that does not establish the nec-essary elements of a violation. The element for findingsuch a violationis animus,' and I find it lacking here.Discussing the POB initially, and without decidingwhether Respondent's recognition of Local 732 wasvalid under the Board's accretion doctrine, I find the evi-55dence fails to demonstrate animus toward Local 32B. Re-spondent had a unit of 100 employees at the JAB, a Imile distance from the POB, which was a unit of 5 em-ployees. This IAB unit had been represented for a yearor two by Local 732 after Local 32B refused Respond-ent's request to take these employees due to its no-raid-ing pact with the Teamsters. Atkinson's testimony re-garding accreting this POB unit to the IAB unit is notunreasonable: he had a ready and convenient pool of ex-perienced employees to employ in his new operation. Re-spondent's argument regarding Livingston Street is notas persuasive; yet, the necessary animus is still lacking.Although Atkinson's three affidavits given to the Boardfail tomention any personal inspection of LivingstonStreet prior to 8 January, considering his experience inthe industry it is fair to conclude that he was aware thatOrganized Maintenance was being canceled as the con-tractor because the Telephone Company was not satis-fied with its operation at Livingston Street. Saracen'sfrank testimony that although he did not tell Respondentthe reason for the cancellation, "I am sure they foundout," supports" this finding. Finally, as the TelephoneCompany was Respondent's largest customer it is under-standable that Respondent would want to employ at thisfacility employees whom it knew to be capable. Forthese reasons, I shall dismiss the allegations that Re-spondent violated Section 8(a)(1), (2), (3), and (5) of theAct in this manner.There remains for consideration the allegations thatRespondent violated Section 8(a)(5) of the Act by with-drawing recognition of Local 32B, by demanding, the ex-clusion of the POB and Livingston Street. as a conditionof consummating an agreement with Local 32B, and byinstituting unilateral changes in its' employees' terms andconditions of employment. The initial allegation is clear-lywithout merit; the uncontradicted testimony is thatafterAtkinson learned of what Ross and Metcalf had in-formed the Flatbush Avenue employees, he had the re-marks corrected; the evidence also establishes that fromthat time until the present time Respondent has contin-ued to recognize Local 32B at those locations where it isthe collective-bargaining representative of its employees.I also find that Respondent did not unlawfully condi-tion the consummation of an agreement with Local 32Bon their agreement to exclude- the POB and LivingstonStreet from the unit. The testimony regarding the parties'negotiations establishes that theywere both playing"hardball"; due to the events of January and February,Local '32B was insisting on extremely 'stringent terms initsnegotiations with Respondent, terms that were morestringent than those contained in its SEA, or ICA. agree-ment.Respondent, on the other hand, was proposing(and insisting) that any newagreementexclude the POBand Livingston Street on the ground that: it had validcollective bargaining agreements with Local 732 cover-ing these locations. Most importantly regarding this alle-gation, however, during these negotiations Israel pro-posed, on a number, of occasions, that the parties con-summate an agreement and let the Board (in the unitclarification ,petition) or the Unions resolve the unit issue.Local 32B refused such an offer for the reason: "[Y]ou 56DECISIONS OF THENATIONALLABOR RELATIONS BOARDcreated the problem,you resolve it." I therefore find thatRespondent was not adamant in its position;rather, itwas attempting to find a solution to the predicament thatit,and Local 32B, had gotten it into. This allegation istherefore dismissed.Finally,it is alleged that Respondent violated Section8(a)(5) in October by making unilateral changes in cer-tain terms and conditions of employment of its employ-ees,Respondent defends that these changes were madeafter an impasse had developed,and I agree. In an often-cited case,TaftBroadcasting Co.,163NLRB475, 478(1967),enfd.395 F.2d 622(1968),the Board stated:An employer violates his duty to bargain if, whennegotiations are sought or are in progress,he unilat-erally institutes changes in existing terms and condi-tions of employment.On the other hand,after bar-gaining to an impasse, that is, after good-faith nego-tiations have exhausted the prospects of concludingan agreement,an employer does not violate the Actby making unilateralchangesthat are reasonablycomprehended within his pre-impasse proposals.Whether a bargaining impasse exists is a matter ofjudgment.The bargaining history,the good faith ofthe parties in negotiations,the length of the negotia-tions,the importance of the issue or issues as towhich there is disagreement, [and] the contempora-neous understanding of the parties as to the state ofnegotiations are all relevant factors to be consideredin deciding whether an impasse in bargaining exist-ed.An impasse is present when it is clear "that furthergood-faith bargaining . . . would have been futile."AlseyRefractoriesCo., 215 NLRB 785, 787 (1974).There were five negotiatingsessionsbetween earlyMarch and mid-July; apparently no agreement wasreached at the first four meetings. Respondent was insist-ing that it could not "give" Local 32B the POB and Liv-ingston Street while Local 32B was insisting on obtain-ing these locations and other terms not present in theSEA or ICAagreement.When Local 732 refused to re-linquish jurisdiction over the POB and Livingston Streetthe tentativeagreementof 19 July was destroyed,and, inmy opinion, so was any possibility that the parties wouldsubsequently reach an agreement. I make this findingeven though Respondent later attempted to schedule fur-ther negotiations with Local 32B. The nature of Re-spondent's letters of 1 and 2 October, together with At-kinson's earlier call to Sturm, creates some question inmy mind of the good-faith nature of these communica-tions.Respondent's long-term relationship with Local32B, together with the fact that; prior to Atkinson's 24September call to Sturm, Respondent had not contactedLocal 32B for in excess of 2 months, creates a strong sus-picion that either Atkinson or Israel was aware ofSturm's religiousaffiliation and chose the dates involvedbecause of the Jewish holidays during those weeks. Re-gardless, I need not make such a finding, as the fact thatthe parties have attempted to schedule further negotiat-ing sessionsdoes not preclude the finding of an impasse.There was no evidence of any movement in the partiesduring the first five meetings and crucial issues remainedto be resolved. Additionally, no evidence was adducedto establish that either party's position had changed sincethen.Lou Stecher's Super Markets,275 NLRB 475 (1985).Once it has been established that an impasse exists, "anemployer can only make unilateral changes in workingconditions consistent with its rejected offer to a union."CaravelleBoatCo.,227 NLRB 1355 (1977).Counsel for Respondent, in its brief, states:While the implemented changes were not made inthe course of face to face negotiations (since 32B re-fused to engage in face to face negotiations) 32Bnevertheless received advance, specific and clearwritten and detailed notice of the proposals. TripleA could not have done anymore.I disagree.The BoardinTaft,supra,found noviolationas the postimpasse unilateral changes"were reasonably comprehended within the Re-spondent'sproposals which preceded impasse.',' Inthe instant situation Respondentfirstproposed thechanges on 1 and 2 October;other than the 24 Sep-tember call from Atkinson to Sturm,there was nocontact between Respondentand Local 32Bfor theprior 10 weeks.There is certainly no evidence ofbad faith on the partof Local 32Bin scheduling ameeting and, if Respondent had been patient, ameeting would have been arranged within 2 weeks.I therefore reject Respondent's argument and findthat the unilateral changes were not previously partof itsnegotiationswith Local32B, and thereforeviolate Section 8(a)(5) of the Act.CONCLUSIONS OF LAW1.Respondent Triple A Maintenance Corp. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Local 32B and Local 732 are labor organizationswithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (5) of theAct by unilaterally changing the following terms andconditions of employment of its employees without prioradequate notice to, and negotiations with, Local 32B.(a)Discontinuing contributions to the Local 32Bhealth fund and substituting employees-only coverage ofBlue Cross and Blue Shield, together with a $2500 lifeinsurance policy, for all existing employees and for newemployees after 180 days of employment with Respond-ent.(b)Eliminating the employee's birthday -and twohealth center visits yearly as paid leave.(c)Reducing vacation allowance and paid sick leavedays for all employees hired after 2 October 1984.(d) Reducing the hiring rate to $6 an hour for all em-ployees hired after 2 October 1984.4.Respondent did not further violate the Act as al-leged in the consolidated complaint. TRIPLE A MAINTENANCE CORP.THE REMEDYHaving found that Respondent unlawfully made theabove unilateral changes in the terms and conditions ofemployment of certain of its employees, I shall recom-mend that it cease and desist therefrom, restore the termsand conditions of employment as they existed prior tothe unilateral changes in October, and make its employ-eeswhole for any losses they suffered due to thesechanges in their terms and conditions of employment.The reimbursement shall be computed in accordancewithF.W.WoolworthCo., 90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977). See generallyIsis Plumbing Co.,138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondent, Triple A Maintenance Corp., Brook-lyn,New York, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Unilaterally changing the terms and conditions ofemployment of its employees without prior consultationand negotiation with the collective-bargaining represent-ative of its employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make its employees whole for any losses they suf-fered due to the discontinuance of contributions to theLocal 32B health fund in the manner set forth aboveunder the remedy section of this decision.(b)Make its employees whole for the loss of theirbirthday and two health center visits yearly as paid leavein the manner set forth above under the remedy sectionof this decision.5 If no exceptions are filed asprovided by Sec102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102.48 of theRules, be adopted by theBoardand all objectionsto them shall be deemed waived for all pur-poses.57(c)Make its employees whole for any losses suffereddue to the reduction in vacation and sick leave days dueitsemployees in the manner set forth above under theremedy section of this decision.(d)Make its employees whole for any losses they suf-fered due to the reduction in the hiring rate to $6 anhour in the manner set forth above under the remedysection of this decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Notify Local 32B, in writing, that it is rescindingthese changes and restoring its employees' terms andconditions of employment to what they were prior to 1October 1984.(g) Post at each of its offices and facilities copies ofthe attached notice marked "Appendix."s Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posited. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(h)Mail a copy of the notice, by certified mail, returnreceipt requested, to every employee employed by theRespondent on or after 30 September 1984 at a locationwhere the employees are represented for purposes of col-lective bargaining by Local 32B.(i)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the consolidatedcomplaint herein be dismissed insofar as it alleges viola-tions of the Act not specifically found.6If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."